Citation Nr: 0331403	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for anxiety 
reaction, with psychophysiological musculoskeletal reaction 
and post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to February 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO).  The December 2001 
rating decision increased the veteran's disability evaluation 
for his psychiatric disorder from 10 percent disabling to 30 
percent disabling, effective February 2001.  The August 2002 
rating decision increased the veteran's disability evaluation 
for his psychiatric disorder again, to 50 percent disabling, 
also effective February 2001.  As the currently assigned 50 
percent disability evaluation is less than the maximum 
available under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran essentially contends that the current disability 
evaluation for his anxiety reaction, with psychophysiological 
musculoskeletal reaction and PTSD, does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that his anxiety reaction, with 
psychophysiological musculoskeletal reaction and PTSD, should 
be assigned a higher disability evaluation because he 
experiences depression, social and occupational impairment, 
and difficulty concentrating.  A review of the record leads 
the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that the veteran was provided with a letter 
notifying him of the responsibilities of the VA with regard 
to a claim of entitlement to service connection in March 
2001.  However, the Board observes that the provisions of the 
VCAA with regard to a claim for service connection are 
distinct from those for a claim for an increased disability 
evaluation.  In short, notification of the regulations, 
without a discussion of the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA, as 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has indicated that the VA 
must satisfy its duty to notify the veteran as to what is 
needed to substantiate his claim and its duty to notify the 
veteran of VA's responsibilities in assisting the veteran in 
the development of his claim of entitlement to an increased 
disability evaluation for anxiety reaction, with 
psychophysiological musculoskeletal reaction and PTSD.  As 
such, the veteran's claim was certified to the Board without 
the veteran being given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA 
with regard to his claim of entitlement to an increased 
disability evaluation for anxiety reaction, with 
psychophysiological musculoskeletal reaction and PTSD.   
However, the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, notwithstanding the efforts undertaken to prepare 
this claim for appellate review, the Board finds that a 
remand is in order.  The Board will remand the claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

Furthermore, the Board observes that the veteran, in his 
January 2002 notice of disagreement and VA Form 21-4142 
(Authorization for Release of Information) and a June 2002 VA 
Form 21-4138 (Statement in Support of Claim), reported that 
he received treatment for his psychiatric disorder at the 
Bakersfield, California VA Outpatient Clinic.  The Board 
acknowledges that a review of the record discloses that the 
veteran's claims file includes VA medical records from the 
Bakersfield VA Outpatient Clinic, from March 2001 through May 
2002.   However, the file contains no additional VA treatment 
records for the time period from February 2000 through 
February 2001 and from May 2002 to the present, and there is 
no evidence that the RO attempted to obtain these treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, any additional medical records related to the 
veteran's anxiety reaction, with psychophysiological 
musculoskeletal reaction and PTSD, should be associated with 
the veteran's claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination.  The 
Board observes that the veteran was most recently afforded a 
VA examination in October 2001 in connection with his claim 
for an increased disability evaluation for his anxiety 
reaction, with psychophysiological musculoskeletal reaction 
and PTSD, and that a report of that examination is associated 
with the veteran's claims file.  Nevertheless, the 
examination report does not include the clinical findings 
necessary to evaluate the veteran's anxiety reaction, with 
psychophysiological musculoskeletal reaction and PTSD, under 
the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).  

Likewise, the VA examination reports and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board notes that the veteran has been 
diagnosed with PTSD and generalized anxiety disorder, as well 
as several other disorders, such as diabetes, alcohol abuse 
in remission, and a variety of orthopedic disorders.  
Treatment records and the VA examination report listed the 
veteran's Global Assessment of Functioning (GAF) score as 
varying from 48 to 60, without an explanation as to the 
disparities between the assigned GAF scores.  Furthermore, 
the VA examiner stated that there was no objective evidence 
that the veteran had undue anxiety or depression, flashbacks, 
or impaired memory and concentration, but stated that the 
veteran's complaints of insomnia, nightmares, isolation, 
irritability, memory loss, and difficulty concentrating were 
indicative of a diagnosis  of PTSD.  However, VA treatment 
records indicated that mental status examinations indicated 
that the veteran had a depressed mood and consistent affect 
due to his orthopedic disabilities.  Similarly, the Board 
notes that VA examiner stated that the veteran's unemployment 
was due to the veteran's orthopedic disabilities.  In short, 
it is unclear from the evidence of record whether the 
veteran's GAF scores and symptomatology are manifestations 
attributed to his service-connected psychiatric disorder or 
to his other nonservice- and service-connected disorders.  
The Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better delineate the veteran's various disorders, 
assess the severity, symptomatology, and manifestations of 
the veteran's anxiety reaction, with psychophysiological 
musculoskeletal reaction and PTSD, and to clarify the GAF 
scores assigned to the veteran's service-connected anxiety 
reaction, with psychophysiological musculoskeletal reaction 
and PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an increased 
disability evaluation for anxiety 
reaction, with psychophysiological 
musculoskeletal reaction and PTSD.  The 
RO should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his anxiety 
reaction, with psychophysiological 
musculoskeletal reaction and PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's clinical 
records from the Bakersfield, California 
VA Outpatient Clinic and Medical Center 
from February 2000 through February 2001 
and from May 2002 to the present.   

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his anxiety 
reaction, with psychophysiological 
musculoskeletal reaction and PTSD, 
including clinical findings correlating 
with the pertinent schedular criteria.  
See 38 C.F.R. § 4.125-4.130 Diagnostic 
Code 9400 (2003).  The examining 
physician should review the claims file, 
conduct all indicated evaluations and 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected anxiety reaction, with 
psychophysiological musculoskeletal 
reaction and PTSD.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment, 
including a rationale that discusses 
relevant objective symptomatology and 
manifestations of the veteran's anxiety 
reaction, with psychophysiological 
musculoskeletal reaction and PTSD.  The 
examiner is also requested to review the 
veteran's records with a view towards 
assessing the extent and severity of the 
veteran's service-connected anxiety 
reaction, with psychophysiological 
musculoskeletal reaction and PTSD, for 
the entire appeal period.  The examiner 
should also assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annual, between February 2000 
and the present, including all 
significant variations.   The examiner is 
requested to provide a complete rationale 
for all opinions offered.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


